The plaintiff brought this action to recover for services rendered the defendant upon his farm, offering evidence to prove and, as the verdict shows, proving to the satisfaction of the jury, that he was promised $5 a month in excess of the rate of wages that other farmers in the locality were paying. To establish that rate of wages he offered two witnesses; one, a farmer who employed labor only eight months of the year, and who stated that his only knowledge as to wages paid during the other four months was from information given him by others, was permitted, over the defendant's objection, to state "the common rate of pay" for a farm laborer during those four months; and the other, also a farmer, who worked his farm with the assistance of his five sons and had not employed any outside labor, was permitted, over objection, to answer a similar question, the basis of his knowledge being in part the wages asked by men who sought employment from him, but principally information given him by others. The objection to both witnesses was that they were not competent to answer the questions, largely because the sources of their information, if offered in evidence, would be objectionable as hearsay. The mere fact that the opinion given by a witness as to value is derived from sources which would not in themselves be admissible in evidence does not render that opinion inadmissible. Burn v. Metropolitan Lumber Co.,94 Conn. 1, 6, 107 A. 609, quoting National Bankof Commerce v. New Bedford, 175 Mass. 257, 26156 N.E. 288; Henry v. Kopf, 104 Conn. 73, 80,131 A. 412; Bryan v. Branford, 50 Conn. 246, 249; Whitney
v. Thacher, 117 Mass. 523, 527; Laurent v.Vaughn, 30 Vt. 90, 95; Hoxsie v. Empire Lumber Co.,41 Minn. 548, 551, 43 N.W. 476; 3 Chamberlayne on Evidence, § 2099c. It is true that the specific questions *Page 466 
before us were directed to the prevailing rate of wages rather than to market price, but the two are substantially tantamount and indistinguishable. Laughlin, J., in Ryan v. City of New York, 78 A.D. 134, 139,79 N.Y.S. 599, 603. Both of the witnesses derived their information from sources fairly trustworthy and both had had sufficient experience to co-ordinate and evaluate that information and so to come to a conclusion which the trial court might well hold worthy of consideration by the jury. 3 Chamberlayne on Evidence, § 2152.
The parties are agreed that when the employment of the plaintiff under the arrangement we have been discussing ceased, he continued on the farm for a period of four or five years under an agreement with the defendant by which he was to work it, was to pay taxes, insurance premiums, interest upon a mortgage, water rent and the incidental expenses of operating it, and was to give the defendant a certain portion of the products raised upon it. In the charge, the trial court told the jury to disregard that agreement as not germane to the issues involved in this action and not relating to any existing obligation from one party to the other. The defendant now complains of this portion of the charge. The plaintiff claimed that, during the time that the employment under the first arrangement lasted, the defendant had paid him only $100, and that, when the new agreement was made, the defendant owed him over $2,000, for services beginning nearly three years before. The defendant, on the other hand, claimed to have proven that he had paid the plaintiff each month all that was due to him, and that the plaintiff had made no demand upon him for unpaid wages until the present action was brought, after the defendant had served him with notice to quit possession of the farm. With the issues *Page 467 
so framed, the defendant might properly claim that the making of the new agreement, and the continuance of the plaintiff upon the farm for four or five years there after in accordance with it, gave rise to certain inferences pointing to the improbability of the correctness of the plaintiff's contention; and the jury certainly were entitled to consider these facts and the weight to be accorded them. Very likely, as the language of the charge suggests, the trial court was attempting to guard against the improper use by the jury of the circumstances connected with the making of the agreement, but it could have fully accomplished that purpose by offering such comments and giving such instructions as would have pointed out the proper bearing of the facts in question upon the issues in the case. The court was not justified in withdrawing them entirely from the consideration of the jury.Temple v. Gilbert, 86 Conn. 335, 345, 85 A. 380.
   There is error and a new trial is ordered.
In this opinion the other judges concurred.